DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on January 31 of 2022 after Final Rejection (mailed November 29, 2021), has been entered.  Claims 1 and 5 have been amended.  No claim has been cancelled, or added.  Claims 1-18 are still pending in this application, with claims 1, 5, 9, 15 and 18 being independent. 

Applicant’s amendment to the claims have overcome the rejections under 35 USC 112, as detailed in section 5 of the previous Office Action (mailed November 29, 2021).  Therefore, the cited rejections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on January 31 of 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 9,879,844 and 10,738,979 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The cited terminal disclaimer (see above) is in compliance with 37 CFR 1.321(c) or 1.321(d), and has therefore overcome the rejections based on the judicially created doctrine of non-statutory double patenting, as detailed in sections 10-19 of the previous Office Action (mailed November 29, 2021).  The cited rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIM 9.	A lamp and support structure combination, said lamp comprising an outer surface having at least one opening; wherein said support structure inserts through the at least one opening and secures to the lamp, wherein the support structure contacts a surface adjacent the lamp and maintains the lamp in horizontal alignment with regard to an electrical socket in which the lamp is engaged.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant teaches a lamp including an outer surface with at least one opening, and a support structure which inserts through the opening and secures to the lamp, the support structure further contacting an adjacent support surface, such that the support surface structure maintains the lamp in horizontal alignment with regard to an electrical socket in which the lamp is engaged.
Applicant further teaches a method for maintaining a lamp in a horizontal alignment with regard to a socket to which the lamp is engaged, such method including the steps of providing at least one pin; modifying the effective length of the at least one pin depending on the distance from the lamp to an adjacent support surface; and contacting one end of the at least one pin with the support surface such that the pin works to maintain the lamp in horizontal alignment relative to the socket.
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875